EXHIBIT 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is entered into this 3rd
day of February, 2006, by and between Nayna Networks, Inc., a Nevada corporation
(the “Company”), and Gautam Chanda (the “Executive”), and shall be retroactively
effective as of January 2, 2006 (the “Effective Date”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive desire to memorialize the terms of their
agreement regarding the Executive’s employment with the Company, as set forth
below; and


WHEREAS, the Company wishes to continue to employ the Executive, and the
Executive desires to continue in the employ of the Company, upon the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, including the employment
of the Executive by the Company and the compensation to be received by the
Executive from the Company from time to time, and specifically the compensation
to be received by the Executive pursuant to Section 4 hereof, the receipt and
sufficiency of which are hereby acknowl-edged, the parties hereto, intending
legally to be bound, hereby agree as follows:


1.    Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment as Senior Vice President, Business Development and
Operations of the Company upon the terms and conditions of this Agreement.


2.    Duties. The Executive shall faithfully perform all duties of the Company
related to the position or positions held by the Executive, including but not
limited to all duties set forth in this Agreement and/or in the Bylaws of the
Company related to the position or positions held by the Executive and all
additional duties that are prescribed from time to time by the President of the
Company. The Executive shall devote the Executive’s full time and attention to
the performance of the Executive’s duties and responsibilities on behalf of the
Company and in furtherance of its best interests. The Executive shall comply
with all Company policies, standards, rules and regulations (the
“Company Policies”) and all applicable government laws, rules and regulations
that are now or hereafter in effect. The Executive acknowledges receipt of
copies of all written Company Policies that are in effect as of the date of this
Agreement.


3.    Term. Unless earlier terminated as provided herein, the initial term of
this Agreement shall commence on the Effective Date and shall continue until the
one-year anniversary of the Effective Date. Thereafter, this Agreement shall
automatically renew on a year-to-year basis on the same terms and conditions set
forth herein unless earlier terminated or amended as provided herein. The
initial term of this Agreement and all renewals thereof are referred to herein
as the “Term.”
 
-1-

--------------------------------------------------------------------------------




4.    Compensation. During the Term, as compensation for the services rendered
by the Executive under this Agreement, the Executive shall be entitled to
receive the following (all payments are subject to applicable withholdings):


(a)    Base Salary. The Executive shall receive an annual salary of $150,000
payable in accordance with the then-current payroll policies of the Company or
as otherwise agreed to by the parties. The Executive’s salary may be increased
from time to time by the Compensation Committee of the Board of Directors.


(b)    Bonuses. The Executive shall be eligible to participate in all bonus or
profit sharing plans adopted by the Board of Directors (the “Board”) or any
committee administering such plan. The amount awarded to the Executive under any
profit sharing or bonus plan shall be in the discretion of the Board or any
committee administering such plan, based on its assessment of the Executive’s
and the Company’s performance during the relevant period.


(c)    Benefits. The Executive shall be entitled to receive those benefits
provided from time to time to other executive employees of the Company, in
accordance with the terms and conditions of the applicable plan documents;
provided that, the Executive meets the eligibility requirements thereof. All
such benefits are subject to amendment or termination from time to time by the
Company without the consent of the Executive or any other employ-ee of the
Company.


5.    Termination. This Agreement and the Executive’s employment by the Company
shall or may be terminated, as the case may be, as follows:


(a)    Termination upon Expiration of the Term. This Agreement and the
Executive’s employment by the Company shall terminate upon the expiration of the
Term.


(b)    Termination by the Executive. The Executive may terminate this Agreement
and his employment by the Company at any time and for any reason, with or
without notice.


(c)    Termination by the Company. The Company may terminate this Agreement and
the Executive’s employment by the Company:


(i)    at any time and for any reason (other than “for cause” (as defined
herein)); and
 
(ii)    for cause. As used herein, “for cause” shall mean:


(1)    Any material breach of the terms of this Agreement by the Executive, or
the failure of the Executive to diligently and properly perform the Executive’s
duties for the Company or the Executive’s failure to achieve the objectives
specified by the Board;
 
-2-

--------------------------------------------------------------------------------




(2)    The Executive’s misappropriation or unauthorized use of the Company’s
tangible or intangible property, or breach of the Proprietary Information
Agreement (as defined herein);


(3)    The Executive’s use of illegal drugs or any illegal substance, or the
Executive’s use of alcohol in any manner that materially interferes with the
performance of the Executive’s duties under this Agreement;


(4)    Any dishonest or illegal action (including, without limitation,
embezzlement) or any other action whether or not dishonest or illegal by the
Executive which is materially detrimental to the interest and well-being of the
Company, including, without limitation, harm to its reputation;


(5)    The Executive’s failure to fully disclose any material conflict of
interest the Executive may have with the Company in a transaction between the
Company and any third party which is materially detrimental to the interest and
well-being of the Company;


(6)    Any adverse action or omission by the Executive which would be required
to be disclosed pursuant to public securities laws or which would limit the
ability of the Company or any entity affiliated with the Company to sell
securities under any Federal or state law or which would disqualify the Company
or any affiliated entity from any exemption otherwise available to it; or
 
(7)    The Executive’s violation of the Company’s Policies, including without
limitation, the Company’s Policies prohibiting harassment, unlawful
discrimination, retaliation or workplace violence.


(d)    Obligations of the Company Upon Termination.


(i)    Upon the termination of this Agreement: (a) pursuant to the expiration of
the Term; (b) by the Executive pursuant to paragraph 5; or (c) by the Company
pursuant to paragraph 5(c)(ii), the Company shall have no further obligations
hereunder other than the payment of all compensation and other benefits payable
to the Executive through the date of such termination.


(ii)    Upon termination of this Agreement by the Company pursuant to paragraph
5(c)(i) and provided the Executive executes a Release and Settlement Agreement
in a form acceptable to the Company: (1) the Company shall pay the Executive an
amount equal to six (6) months base salary (less all applicable deductions)
payable in accordance with the then-current payroll policies of the Company or
as otherwise agreed to by the parties; and (2) the vesting of shares subject to
any outstanding options to purchase Company securities then held by the
Executive, shall be accelerated in an amount equal to that which would have
occurred had the Executive remained employed by the Company for an additional
period of six (6) months.


6.    Change of Control. Upon the occurrence of a Change of Control (as defined
herein), the vesting of shares subject to any outstanding options to purchase
Company securities then held by the Executive, shall be accelerated such that
any and all shares subject to such options shall be immediately exercisable in
full. For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred:
 
-3-

--------------------------------------------------------------------------------


 
(a)    If any person (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company or any trustee or fiduciary holding securities under an employee
benefit plan of the Company) becomes a beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the voting power of the then outstanding
securities of the Company; provided that, a Change of Control shall not be
deemed to occur as a result of a transaction in which the Company becomes a
subsidiary of another corporation and in which the stockholders of the Company,
immediately prior to the transaction, will beneficially own, immediately after
the transaction, shares entitling such stockholders to more than 50% of all
votes to which all stockholders of the parent corporation would be entitled in
the election of directors (without consideration of the rights of any class of
stock to elect directors by a separate class vote); or
 
(b)    Upon the consummation of (i) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors (without consideration of the
rights of any class of stock to elect directors by a separate class vote), or
(ii) a sale or other disposition of all or substantially all of the assets of
the Company. 


7.    Proprietary Information Agreement. The terms of the Employee Inventions
and Proprietary Rights Assignment Agreement by and between the Company and the
Executive, dated May 6, 2004 (the “Proprietary Information Agreement”), are
hereby incorporated by reference and are a material part of this Agreement.


8.    Indemnification by the Executive. The Executive shall indemnify and hold
harmless the Company, its directors, officers, stockholders, agents, and
employees against all claims, costs, expenses, liabilities, and lost profits,
including amounts paid in settlement, incurred by any of them as a result of the
breach by the Executive of any provision of this Agreement.
 
9.    Notices. All notices, requests, consents, approvals, and other
communications to, upon, and between the parties shall be in writing and shall
be deemed to have been given, delivered, made, and received when: (a) personally
delivered; (b) deposited for next day delivery by FedEx, or other similar
overnight courier services; (c) transmitted via telefacsimile or other similar
device to the attention of the Company President or Chief Executive Officer with
receipt acknowledged; or (d) three (3) days after being sent or mailed by
certified mail, postage prepaid and return receipt requested, addressed to the
Company at 4699 Old Ironsides Drive, Suite 420, Santa Clara, California 95054,
Attention: Chair, Board of Directors, and to the Executive c/o the Company at
4699 Old Ironsides Drive, Suite 420, Santa Clara, California 95054.
 
-4-

--------------------------------------------------------------------------------




10.    Effect. This Agreement shall be binding on and inure to the respective
benefit of the Company and its successors and assigns and the Executive and his
personal representatives.


11.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters set forth herein and supercedes all
prior agreements and understandings between the parties with respect to the
same.


12.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.


13.    Amendment and Waiver. No provision of this Agreement, including the
provisions of this Paragraph, may be amended, modified, deleted, or waived in
any manner except by a written agreement executed by the parties.


14.    No Assignment. Neither this Agreement nor any interest herein may be
assigned by either party without the consent of the other party.


15.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, other than its rules with
respect to choice of law.


16.    Consent to Jurisdiction and Venue. Each of the parties agrees that any
suit, action, or proceeding arising out of this Agreement may be instituted
against it in the District Court of Santa Clara County, California or in the
United States District Court for the Northern District of California (assuming
that such court has subject matter jurisdiction over such suit, action or
proceeding). Each of the parties hereby waives any objection that it may have to
the venue of any such suit, action, or proceeding, and each of the parties
hereby irrevocably consents to the personal jurisdiction of any such court in
any such suit, action, or proceeding.


17.    Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which shall
be deemed a single agreement.


18.    Headings. The headings herein are for convenience only and shall not
affect the interpretation of this Agreement.


[Remainder of Page Intentionally Left Blank.]
 
-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.
 
 
Nayna Networks, Inc.
 
By: /s/ Naveen S. Bisht                                    
Name: Naveen S. Bisht
Title: President and Chief Executive Officer
 
/s/ Gautam Chanda                                       
Gautam Chanda
 

               
-6-

--------------------------------------------------------------------------------

 